Title: From George Washington to the U.S. Senate and House of Representatives, 28 May 1796
From: Washington, George
To: United States Senate and House of Representatives


        
          United States 28th May 1796
          Gentlemen of the Senate and of the House of Representatives.
        
        The extraordinary expenses, to be incurred in the present year in supporting our foreign intercourse, I find will require a provision beyond the ordinary appropriation, and the additional twenty thousand dollars lately granted.
        I have directed an estimate to be made, which is sent herewith, and will exhibit the deficiency, for which an appropriation appears to be necessary.
        
          Go: Washington
        
      